DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 1/20/2021.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9 and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.US 10904343 B2. 

17153034 Claim:
U.S. Patent No. US 10904343 B2 Claim:


receiving, by the user device and from an account information server, network identities as an IRS, each of the network identities of the IRS being associated with a communication address; 









selecting, by the user device, a subset of the IRS based on the user preferences, the subset comprising at least one communication address; 



transmitting, by the user device, the subset to a telecommunication network; 




and receiving, by the user device, a message comprising a network identity associated with each of the at least one communication address in the subset.
1. A method comprising: generating, via a user interface of a user device and in advance of any implicit registration set (IRS) being received by that user device, user preferences including a selection of more than one communication address; 







receiving, by the user device and in a Session Initiation Protocol (SIP) registration response message responsive to a first SIP registration message sent by the user device, identifications of multiple network identities associated with a service account of the user device, the service account associating one or more user devices registered against one or more of the multiple network identities, the multiple network identities including network identities associated with a plurality of different user devices of the service account; 

selecting, by the user device, a subset of the identifications based on the user preferences, the user preferences being generated by the user device in advance of the user device receiving any identifications of network identities; 

providing, by the user device and in one or more headers of a second SIP registration message, the subset to a telecommunication network; 

and receiving at least one message that specifies at least one network identity, based on at least one identification of the at least one network identity being included in the subset.


receiving, by the user device and from an account information server, network identities as an IRS, each of the network identities of the IRS being associated with a communication address; 










selecting, by the user device, a subset of the IRS based on the user preferences, the subset comprising at least one communication address;




transmitting, by the user device, the subset to a telecommunication network; 


and receiving, by the user device, a message comprising a network identity associated with each of the at least one communication address in the subset.
1. A method comprising: generating, via a user interface of a user device and in advance of any implicit registration set (IRS) being received by that user device, user preferences including a selection of more than one communication address; 



receiving, by the user device and in a Session Initiation Protocol (SIP) registration response message responsive to a first SIP registration message sent by the user device, identifications of multiple network identities associated with a service account of the user device, the service account associating one or more user devices registered against one or more of the multiple network identities, the multiple network identities including network identities associated with a plurality of different user devices of the service account; 

selecting, by the user device, a subset of the identifications based on the user preferences, the user preferences being generated by the user device in advance of the user device receiving any identifications of network identities; 

providing, by the user device and in one or more headers of a second SIP registration message, the subset to a telecommunication network; 

and receiving at least one message that specifies at least one network identity, based on at least one identification of the at least one network identity being included in the subset.
16. A non-transitory computer-readable medium comprising executable instructions stored thereon which, when executed by a telecommunications network device, cause the 


receiving, by the user device and from an account information server, network identities as an IRS, each of the network identities of the IRS being associated with a communication address; 










selecting, by the user device, a subset of the IRS based on the user preferences, the subset comprising at least one communication address; 



transmitting, by the user device, the subset to a telecommunication network; 



and receiving, by the user device, a message comprising a network identity associated with each of the at least one communication address in the subset.










receiving, by the user device and in a Session Initiation Protocol (SIP) registration response message responsive to a first SIP registration message sent by the user device, identifications of multiple network identities associated with a service account of the user device, the service account associating one or more user devices registered against one or more of the multiple network identities, the multiple network identities including network identities associated with a plurality of different user devices of the service account; 

selecting, by the user device, a subset of the identifications based on the user preferences, the user preferences being generated by the user device in advance of the user device receiving any identifications of network identities; 

providing, by the user device and in one or more headers of a second SIP registration message, the subset to a telecommunication network; 

and receiving at least one message that specifies at least one network identity, based on at least one identification of the at least one network identity being included in the subset.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eichen et al. (US 20140179309 A1) and further in view of Ramamoorthy et al. (US 20110202600 A1).

As to claim 1, Eichen et al. teaches a mobile device comprising: one or more processors (See ¶ [0034], Teaches that FIG. 3 is a diagram that depicts exemplary components of provisioning system 100. UE 130, HSS 125, and CSCF 210 may be similarly configured. Provisioning system 100 may include a bus 310, a processing unit 320, a main memory 330, a read only memory (ROM) 340, a storage device 350, an input device(s) 360, an output device(s) 370, and a communication interface(s) 380. Bus 310 may include a path that permits communication among the components of provisioning system 100); 
and one or more computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations comprising: receiving, via a user interface of a user device, input to select communication addresses (See ¶¶ [0044], [0045], [0046], [0047], Teaches that client device may execute a user interface 700 that permits entry of an individual subscriber ID 710 and a personal MDN 720. A button 730 on user interface may be selected, and a corporate MDN 740 may be assigned from a block, or range, of available corporate MDNs. A provisioning button 750 may be selected to initiate the linking of the personal MDN and the assigned corporate MDN by provisioning system 100. FIG. 7 depicts a provisioning successful indicator 760 displayed in user interface 700); 
(See ¶¶ [0046], [0047] and Figs. 7 & 8, Teaches that a provisioning button 750 may be selected to initiate the linking of the personal MDN and the assigned corporate MDN by provisioning system 100. As shown in user interface 700 of FIG. 7, a provisioning button 750 may be selected to initiate the linking of the personal MDN and the assigned corporate MDN by provisioning system 100. The messaging diagram of FIG. 8 depicts provisioning system 100 linking 820 the personal MDN and the corporate MDN in IRS 120 at HSS 125.); 
receiving, by the user device and from an account information server, network identities as an IRS, each of the network identities of the IRS being associated with a communication address (See ¶ [0052] and Fig. 10, Teaches that Phone client 135 may receive a SIP 200 OK message from the IMS network, including multiple implicitly registered MDNs (block 910). FIG. 10 depicts CSCF 210 sending a SIP 200 OK message 1030 to UE 130, where message 1025 includes the implicitly registered MDNs retrieved from IRS 120 of HSS 125); 
and receiving, by the user device, a message comprising a network identity associated with each of the at least one communication address in the subset (See ¶¶ [0054], [0056] and Fig. 12, Teaches that CSCF 210 may cause network 205 to process the first call, and route the first call to the personal MDN at device(s), based on personal service profile and the device(s) routing information retrieved at registration (block 1210). CSCF 210 may cause network 205 to process the second call, and route the second call to the corporate MDN at device(s), based on the corporate service profile and the device(s) routing information retrieved at registration (block 1230). CSCF 210 may have previously received the corporate service profile and the device(s) routing information from HSS 125 as shown at 1020 and 1025 in FIG. 10). 
However, it does not expressly teach selecting, by the user device, a subset of the IRS based on the user preferences, the subset comprising at least one communication address; transmitting, by the user device, the subset to a telecommunication network.
Ramamoorthy et al., from analogous art, teaches selecting, by the user device, a subset of the IRS based on the user preferences, the subset comprising at least one communication address; transmitting, by the user device, the subset to a telecommunication network (See ¶¶ [0147]-[0148], [0029], Teaches that In the illustration of FIG. 11, the user is provided with a list of profile options displayed in the user interface (UI) of the device 120 a, for example “Home” profile, “Work” profile and “Travel” profile. Currently the Active Profile of the device 120 a is set to “Home” profile. In FIG. 12, the user changes the Active Profile of the device from “Home” profile to “Work” profile by selecting the “Work” profile in the list provided in the User Interface (UI) of the device 120 a. The device 120 a sends a message signal to the Profile Registrar XDMS 510 for changing the Active Profile of the device 120 a. The command can be a XCAP PUT operation. The device id, the AOR and the Active Profile to be added is sent along with the message signal. The Profile Registrar XDMS 510 changes the Active Profile of the device 120 a to “Work” profile, in response to the received message. The updated “Work” profile is displayed as illustrated in FIG. 13. XDMS 105 a is assumed to be a Profile Registrar XDMS. XDMS 105 b and XDMS 105 c are assumed to be repositories that contain the users' preferences on the application services as provisioned by the AS 115 a or AS 115 b. The AS 115 a and AS 115 b are connected to XDMS through network 110).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ramamoorthy et al. into Eichen et al. to manage profiles by using a profile registrar document that provides active profile information, including information indicating a relationship between one or more AOR, one or more device identifiers, and one or more profiles.
One of ordinary skill in the art would have been motivated because it allows one to manage profiles by using a profile registrar document that provides active profile information, including information indicating a relationship between one or more AOR, one or more device identifiers, and one or more profiles (See Ramamoorthy et al. ¶ [0012]).

As to claim 2, the combination of Eichen et al. and Ramamoorthy et al. teaches the device according to claim 1 above. Eichen et al. further teaches wherein the network identities of the IRS and the at least one communication address are associated with a service account (See ¶¶ [0046], [0049], Teaches that provisioning system 100 may link the received personal MDN and the newly assigned corporate MDN in IRS 120 at HSS 125 (block 630). Provisioning system 100 may additionally link the personal MDN and the newly assigned corporate MDN with one or more subscriber devices associated with the individual subscriber in IRS 120 at HSS 125. Provisioning system 100 may establish billing for the newly assigned corporate MDN (block 660). A billing system (not shown) may associate the newly assigned corporate MDN with the individual subscriber for purposes of maintaining billing records. Activity using the personal MDN may be billed to the individual subscriber, whereas activity using the corporate MDN may be billed to the corporate or business entity responsible for assigning the corporate MDN to the individual subscriber). 

As to claim 3, the combination of Eichen et al. and Ramamoorthy et al. teaches the device according to claim 1 above. Eichen et al. further teaches wherein: the at least one communication address is associated with a service account (See ¶¶ [0046], [0049], Teaches that provisioning system 100 may link the received personal MDN and the newly assigned corporate MDN in IRS 120 at HSS 125 (block 630). Provisioning system 100 may additionally link the personal MDN and the newly assigned corporate MDN with one or more subscriber devices associated with the individual subscriber in IRS 120 at HSS 125. Provisioning system 100 may establish billing for the newly assigned corporate MDN (block 660). A billing system (not shown) may associate the newly assigned corporate MDN with the individual subscriber for purposes of maintaining billing records. Activity using the personal MDN may be billed to the individual subscriber, whereas activity using the corporate MDN may be billed to the corporate or business entity responsible for assigning the corporate MDN to the individual subscriber); 
(See ¶¶ [0021], [0027] and claims 12 &16, Teaches that subsequent to linkage of personal MDN 105 and corporate MDN 110 in IRS 120, a UE 130-1 associated with subscriber 115, may power-up. UEs 130-1 and 130-2 may each include, for example, a telephone (land-line or mobile), a personal digital assistant (PDA), or a computer (e.g., tablet, desktop, palmtop, or laptop). UEs 130-1 and 130-2 may each execute a respective phone client 135-1 and 135-2 that may send/receive voice and/or video calls to/from network 205 and may send/receive SIP signaling messaging to/from the IMS network of network 205. Phone clients 135-1 and 135-2 (generically and individually referred to herein as “phone client 135”) may each maintain separate calling IDs, address books and voice mailboxes for each different MDN implicitly registered for a respective UE 130). 

As to claim 4, the combination of Eichen et al. and Ramamoorthy et al. teaches the device according to claim 3 above. Eichen et al. further teaches wherein: the at least one communication address is associated with a service account (See ¶¶ [0046], [0049], Teaches that provisioning system 100 may link the received personal MDN and the newly assigned corporate MDN in IRS 120 at HSS 125 (block 630). Provisioning system 100 may additionally link the personal MDN and the newly assigned corporate MDN with one or more subscriber devices associated with the individual subscriber in IRS 120 at HSS 125. Provisioning system 100 may establish billing for the newly assigned corporate MDN (block 660). A billing system (not shown) may associate the newly assigned corporate MDN with the individual subscriber for purposes of maintaining billing records. Activity using the personal MDN may be billed to the individual subscriber, whereas activity using the corporate MDN may be billed to the corporate or business entity responsible for assigning the corporate MDN to the individual subscriber); 
and the service account is associated with the user device, the user device being a cellular phone, and the service account is further associated with a laptop computer (See ¶¶ [0021], [0027] and claims 12 &16, Teaches that subsequent to linkage of personal MDN 105 and corporate MDN 110 in IRS 120, a UE 130-1 associated with subscriber 115, may power-up. UEs 130-1 and 130-2 may each include, for example, a telephone (land-line or mobile), a personal digital assistant (PDA), or a computer (e.g., tablet, desktop, palmtop, or laptop). UEs 130-1 and 130-2 may each execute a respective phone client 135-1 and 135-2 that may send/receive voice and/or video calls to/from network 205 and may send/receive SIP signaling messaging to/from the IMS network of network 205. Phone clients 135-1 and 135-2 (generically and individually referred to herein as “phone client 135”) may each maintain separate calling IDs, address books and voice mailboxes for each different MDN implicitly registered for a respective UE 130). 

As to claim 6, the combination of Eichen et al. and Ramamoorthy et al. teaches the device according to claim 1 above. Eichen et al. further teaches wherein: the at least one communication address in the subset is selected along with network services associated with one of the at least one communication address; and the network (See ¶¶ [0052], [0028]-[0029], Teaches that In the example where the multiple implicitly registered MDNs include the personal MDN and the corporate MDN, then phone client 135 at UE 130 may obtain a first calling ID, a first address book and a first voice mailbox for the personal MDN, and may obtain a second calling ID, a second address book and a second voice mailbox for the corporate MDN. FIG. 10 shows phone client 135 of UE 130 obtaining 1040 the MDN-specific calling ID, address book, and voice mailbox for the new MDN(s). The MDN-specific calling ID, address book and/or voice mailbox may be obtained from CSCF 210, HSS 125, or from another network source. Phone client 135 may then synchronize the address book and voice mailbox for other of the multiple implicitly registered MDNs included in the SIP 200 OK message (block 950). As further shown, network 205 may include a Proxy CSCF (P-CSCF) 210-P1, a serving CSCF (S-CSCF) 210-S1, an Interrogating CSCF (I-CSCF) 210-1, a S-CSCF 210-S2, a P-CSCF 210-P2, and HSS 125. P-CSCF 210-P1, S-CSCF 210-S1, I-CSCF 210-1, S-CSCF 210-S2, and P-CSCF 210-P2 may be generically and individually referred to herein as “CSCF 210”. P-CSCF 210-P1 acts as an edge of the IMS network through which UE 130-1 obtains access.). 

As to claim 7, the combination of Eichen et al. and Ramamoorthy et al. teaches the device according to claim 1 above. Eichen et al. further teaches wherein the network identities are received via a Session Initiation Protocol (SIP) registration response message (See ¶ [0052], Teaches that Phone client 135 may receive a SIP 200 OK message from the IMS network, including multiple implicitly registered MDNs (block 910). FIG. 10 depicts CSCF 210 sending a SIP 200 OK message 1030 to UE 130, where message 1025 includes the implicitly registered MDNs retrieved from IRS 120 of HSS 125. Phone client 135 may determine if the SIP 200 OK message includes any new MDN(s) (block 920)). 

As to claim 8, the combination of Eichen et al. and Ramamoorthy et al. teaches the device according to claim 1 above. However, it does not expressly teach wherein the subset is transmitted via a SIP registration message.
Ramamoorthy et al., from analogous art, teaches wherein the subset is transmitted via a SIP registration message (See ¶ [0080], Teaches that Upon receiving a request from a sender for communicating data to a recipient in step 721, an Application Server 115 a sends an XCAP GET message to the Profile Registrar XDMS 510 to identify the Active Profile of the recipient user in step 723. Eichen et al. (¶ [0051]) teaches that “phone client 135 sends SIP REGISTER message 1005 to CSCF 210, where message 1005 includes the personal MDN.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Eichen et al.’s SIP message to as the Ramamoorthy et al.’s profile activation method.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ramamoorthy et al. into the combination of Eichen et al. and Ramamoorthy et al. to manage profiles by using a profile registrar document that provides active profile information, including 
One of ordinary skill in the art would have been motivated because it allows one to manage profiles by using a profile registrar document that provides active profile information, including information indicating a relationship between one or more AOR, one or more device identifiers, and one or more profiles (See Ramamoorthy et al. ¶ [0012]).

As to claim 9, Eichen et al. teaches a method comprising: receiving, via a user interface of a user device, input to select communication addresses (See ¶¶ [0044], [0045], [0046], [0047], Teaches that client device may execute a user interface 700 that permits entry of an individual subscriber ID 710 and a personal MDN 720. A button 730 on user interface may be selected, and a corporate MDN 740 may be assigned from a block, or range, of available corporate MDNs. A provisioning button 750 may be selected to initiate the linking of the personal MDN and the assigned corporate MDN by provisioning system 100. FIG. 7 depicts a provisioning successful indicator 760 displayed in user interface 700); 
storing, in advance of any implicit registration set (IRS) being received by the user device, user preferences associated with the communication addresses (See ¶¶ [0046], [0047] and Figs. 7 & 8, Teaches that a provisioning button 750 may be selected to initiate the linking of the personal MDN and the assigned corporate MDN by provisioning system 100. As shown in user interface 700 of FIG. 7, a provisioning button 750 may be selected to initiate the linking of the personal MDN and the assigned corporate MDN by provisioning system 100. The messaging diagram of FIG. 8 depicts provisioning system 100 linking 820 the personal MDN and the corporate MDN in IRS 120 at HSS 125.); 
receiving, by the user device and from an account information server, network identities as an IRS, each of the network identities of the IRS being associated with a communication address (See ¶ [0052] and Fig. 10, Teaches that Phone client 135 may receive a SIP 200 OK message from the IMS network, including multiple implicitly registered MDNs (block 910). FIG. 10 depicts CSCF 210 sending a SIP 200 OK message 1030 to UE 130, where message 1025 includes the implicitly registered MDNs retrieved from IRS 120 of HSS 125); 
and receiving, by the user device, a message comprising a network identity associated with each of the at least one communication address in the subset (See ¶¶ [0054], [0056] and Fig. 12, Teaches that CSCF 210 may cause network 205 to process the first call, and route the first call to the personal MDN at device(s), based on personal service profile and the device(s) routing information retrieved at registration (block 1210). CSCF 210 may cause network 205 to process the second call, and route the second call to the corporate MDN at device(s), based on the corporate service profile and the device(s) routing information retrieved at registration (block 1230). CSCF 210 may have previously received the corporate service profile and the device(s) routing information from HSS 125 as shown at 1020 and 1025 in FIG. 10). 
However, it does not expressly teach selecting, by the user device, a subset of the IRS based on the user preferences, the subset comprising at least one 
Ramamoorthy et al., from analogous art, teaches selecting, by the user device, a subset of the IRS based on the user preferences, the subset comprising at least one communication address; transmitting, by the user device, the subset to a telecommunication network (See ¶¶ [0147]-[0148], [0029], Teaches that In the illustration of FIG. 11, the user is provided with a list of profile options displayed in the user interface (UI) of the device 120 a, for example “Home” profile, “Work” profile and “Travel” profile. Currently the Active Profile of the device 120 a is set to “Home” profile. In FIG. 12, the user changes the Active Profile of the device from “Home” profile to “Work” profile by selecting the “Work” profile in the list provided in the User Interface (UI) of the device 120 a. The device 120 a sends a message signal to the Profile Registrar XDMS 510 for changing the Active Profile of the device 120 a. The command can be a XCAP PUT operation. The device id, the AOR and the Active Profile to be added is sent along with the message signal. The Profile Registrar XDMS 510 changes the Active Profile of the device 120 a to “Work” profile, in response to the received message. The updated “Work” profile is displayed as illustrated in FIG. 13. XDMS 105 a is assumed to be a Profile Registrar XDMS. XDMS 105 b and XDMS 105 c are assumed to be repositories that contain the users' preferences on the application services as provisioned by the AS 115 a or AS 115 b. The AS 115 a and AS 115 b are connected to XDMS through network 110).

One of ordinary skill in the art would have been motivated because it allows one to manage profiles by using a profile registrar document that provides active profile information, including information indicating a relationship between one or more AOR, one or more device identifiers, and one or more profiles (See Ramamoorthy et al. ¶ [0012]).

As to claim 10, the combination of Eichen et al. and Ramamoorthy et al. teaches the method according to claim 9 above. Eichen et al. further teaches wherein the network identities of the IRS and the at least one communication address are associated with a service account (See ¶¶ [0046], [0049], Teaches that provisioning system 100 may link the received personal MDN and the newly assigned corporate MDN in IRS 120 at HSS 125 (block 630). Provisioning system 100 may additionally link the personal MDN and the newly assigned corporate MDN with one or more subscriber devices associated with the individual subscriber in IRS 120 at HSS 125. Provisioning system 100 may establish billing for the newly assigned corporate MDN (block 660). A billing system (not shown) may associate the newly assigned corporate MDN with the individual subscriber for purposes of maintaining billing records. Activity using the personal MDN may be billed to the individual subscriber, whereas activity using the corporate MDN may be billed to the corporate or business entity responsible for assigning the corporate MDN to the individual subscriber). 

As to claim 11, the combination of Eichen et al. and Ramamoorthy et al. teaches the method according to claim 9 above. Eichen et al. further teaches wherein: the at least one communication address is associated with a service account (See ¶¶ [0046], [0049], Teaches that provisioning system 100 may link the received personal MDN and the newly assigned corporate MDN in IRS 120 at HSS 125 (block 630). Provisioning system 100 may additionally link the personal MDN and the newly assigned corporate MDN with one or more subscriber devices associated with the individual subscriber in IRS 120 at HSS 125. Provisioning system 100 may establish billing for the newly assigned corporate MDN (block 660). A billing system (not shown) may associate the newly assigned corporate MDN with the individual subscriber for purposes of maintaining billing records. Activity using the personal MDN may be billed to the individual subscriber, whereas activity using the corporate MDN may be billed to the corporate or business entity responsible for assigning the corporate MDN to the individual subscriber); 
and the service account is associated with the user device, as a first user device, and the service account is further associated with a second user device (See ¶¶ [0021], [0027] and claims 12 &16, Teaches that subsequent to linkage of personal MDN 105 and corporate MDN 110 in IRS 120, a UE 130-1 associated with subscriber 115, may power-up. UEs 130-1 and 130-2 may each include, for example, a telephone (land-line or mobile), a personal digital assistant (PDA), or a computer (e.g., tablet, desktop, palmtop, or laptop). UEs 130-1 and 130-2 may each execute a respective phone client 135-1 and 135-2 that may send/receive voice and/or video calls to/from network 205 and may send/receive SIP signaling messaging to/from the IMS network of network 205. Phone clients 135-1 and 135-2 (generically and individually referred to herein as “phone client 135”) may each maintain separate calling IDs, address books and voice mailboxes for each different MDN implicitly registered for a respective UE 130). 

As to claim 12, the combination of Eichen et al. and Ramamoorthy et al. teaches the method according to claim 9 above. Eichen et al. further teaches wherein: the at least one communication address is associated with a service account (See ¶¶ [0046], [0049], Teaches that provisioning system 100 may link the received personal MDN and the newly assigned corporate MDN in IRS 120 at HSS 125 (block 630). Provisioning system 100 may additionally link the personal MDN and the newly assigned corporate MDN with one or more subscriber devices associated with the individual subscriber in IRS 120 at HSS 125. Provisioning system 100 may establish billing for the newly assigned corporate MDN (block 660). A billing system (not shown) may associate the newly assigned corporate MDN with the individual subscriber for purposes of maintaining billing records. Activity using the personal MDN may be billed to the individual subscriber, whereas activity using the corporate MDN may be billed to the corporate or business entity responsible for assigning the corporate MDN to the individual subscriber); 
(See ¶¶ [0021], [0027] and claims 12 &16, Teaches that subsequent to linkage of personal MDN 105 and corporate MDN 110 in IRS 120, a UE 130-1 associated with subscriber 115, may power-up. UEs 130-1 and 130-2 may each include, for example, a telephone (land-line or mobile), a personal digital assistant (PDA), or a computer (e.g., tablet, desktop, palmtop, or laptop). UEs 130-1 and 130-2 may each execute a respective phone client 135-1 and 135-2 that may send/receive voice and/or video calls to/from network 205 and may send/receive SIP signaling messaging to/from the IMS network of network 205. Phone clients 135-1 and 135-2 (generically and individually referred to herein as “phone client 135”) may each maintain separate calling IDs, address books and voice mailboxes for each different MDN implicitly registered for a respective UE 130). 

As to claim 14, the combination of Eichen et al. and Ramamoorthy et al. teaches the method according to claim 9 above. Eichen et al. further teaches wherein: the at least one communication address in the subset is selected along with network services associated with one of the at least one communication address; and the network services are identified based on Internet Protocol (IP) Multimedia Subsystem (IMS) communication service identifiers (ICSIs) (See ¶¶ [0052], [0028]-[0029], Teaches that In the example where the multiple implicitly registered MDNs include the personal MDN and the corporate MDN, then phone client 135 at UE 130 may obtain a first calling ID, a first address book and a first voice mailbox for the personal MDN, and may obtain a second calling ID, a second address book and a second voice mailbox for the corporate MDN. FIG. 10 shows phone client 135 of UE 130 obtaining 1040 the MDN-specific calling ID, address book, and voice mailbox for the new MDN(s). The MDN-specific calling ID, address book and/or voice mailbox may be obtained from CSCF 210, HSS 125, or from another network source. Phone client 135 may then synchronize the address book and voice mailbox for other of the multiple implicitly registered MDNs included in the SIP 200 OK message (block 950). As further shown, network 205 may include a Proxy CSCF (P-CSCF) 210-P1, a serving CSCF (S-CSCF) 210-S1, an Interrogating CSCF (I-CSCF) 210-1, a S-CSCF 210-S2, a P-CSCF 210-P2, and HSS 125. P-CSCF 210-P1, S-CSCF 210-S1, I-CSCF 210-1, S-CSCF 210-S2, and P-CSCF 210-P2 may be generically and individually referred to herein as “CSCF 210”. P-CSCF 210-P1 acts as an edge of the IMS network through which UE 130-1 obtains access.). 

As to claim 15, the combination of Eichen et al. and Ramamoorthy et al. teaches the method according to claim 9 above. Eichen et al. further teaches wherein the network identities are received via a Session Initiation Protocol (SIP) registration response message (See ¶ [0052], Teaches that Phone client 135 may receive a SIP 200 OK message from the IMS network, including multiple implicitly registered MDNs (block 910). FIG. 10 depicts CSCF 210 sending a SIP 200 OK message 1030 to UE 130, where message 1025 includes the implicitly registered MDNs retrieved from IRS 120 of HSS 125. Phone client 135 may determine if the SIP 200 OK message includes any new MDN(s) (block 920)). 

As to claim 16, Eichen et al. teaches a non-transitory computer-readable medium comprising executable instructions stored thereon which, when executed by a telecommunications network device, cause the telecommunications network device to perform operations comprising: receiving, via a user interface of a user device, input to select of communication addresses (See ¶¶ [0044], [0045], [0046], [0047], Teaches that client device may execute a user interface 700 that permits entry of an individual subscriber ID 710 and a personal MDN 720. A button 730 on user interface may be selected, and a corporate MDN 740 may be assigned from a block, or range, of available corporate MDNs. A provisioning button 750 may be selected to initiate the linking of the personal MDN and the assigned corporate MDN by provisioning system 100. FIG. 7 depicts a provisioning successful indicator 760 displayed in user interface 700); 
storing, in advance of any implicit registration set (IRS) being received by the user device, user preferences associated with the communication addresses (See ¶¶ [0046], [0047] and Figs. 7 & 8, Teaches that a provisioning button 750 may be selected to initiate the linking of the personal MDN and the assigned corporate MDN by provisioning system 100. As shown in user interface 700 of FIG. 7, a provisioning button 750 may be selected to initiate the linking of the personal MDN and the assigned corporate MDN by provisioning system 100. The messaging diagram of FIG. 8 depicts provisioning system 100 linking 820 the personal MDN and the corporate MDN in IRS 120 at HSS 125.); 
(See ¶ [0052] and Fig. 10, Teaches that Phone client 135 may receive a SIP 200 OK message from the IMS network, including multiple implicitly registered MDNs (block 910). FIG. 10 depicts CSCF 210 sending a SIP 200 OK message 1030 to UE 130, where message 1025 includes the implicitly registered MDNs retrieved from IRS 120 of HSS 125); 
and receiving, by the user device, a message comprising a network identity associated with each of the at least one communication address in the subset (See ¶¶ [0054], [0056] and Fig. 12, Teaches that CSCF 210 may cause network 205 to process the first call, and route the first call to the personal MDN at device(s), based on personal service profile and the device(s) routing information retrieved at registration (block 1210). CSCF 210 may cause network 205 to process the second call, and route the second call to the corporate MDN at device(s), based on the corporate service profile and the device(s) routing information retrieved at registration (block 1230). CSCF 210 may have previously received the corporate service profile and the device(s) routing information from HSS 125 as shown at 1020 and 1025 in FIG. 10). 
However, it does not expressly teach selecting, by the user device, a subset of the IRS based on the user preferences, the subset comprising at least one communication address; transmitting, by the user device, the subset to a telecommunication network.
 (See ¶¶ [0147]-[0148], [0029], Teaches that In the illustration of FIG. 11, the user is provided with a list of profile options displayed in the user interface (UI) of the device 120 a, for example “Home” profile, “Work” profile and “Travel” profile. Currently the Active Profile of the device 120 a is set to “Home” profile. In FIG. 12, the user changes the Active Profile of the device from “Home” profile to “Work” profile by selecting the “Work” profile in the list provided in the User Interface (UI) of the device 120 a. The device 120 a sends a message signal to the Profile Registrar XDMS 510 for changing the Active Profile of the device 120 a. The command can be a XCAP PUT operation. The device id, the AOR and the Active Profile to be added is sent along with the message signal. The Profile Registrar XDMS 510 changes the Active Profile of the device 120 a to “Work” profile, in response to the received message. The updated “Work” profile is displayed as illustrated in FIG. 13. XDMS 105 a is assumed to be a Profile Registrar XDMS. XDMS 105 b and XDMS 105 c are assumed to be repositories that contain the users' preferences on the application services as provisioned by the AS 115 a or AS 115 b. The AS 115 a and AS 115 b are connected to XDMS through network 110).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ramamoorthy et al. into Eichen et al. to manage profiles by using a profile registrar document that 
One of ordinary skill in the art would have been motivated because it allows one to manage profiles by using a profile registrar document that provides active profile information, including information indicating a relationship between one or more AOR, one or more device identifiers, and one or more profiles (See Ramamoorthy et al. ¶ [0012]).

As to claim 17, the combination of Eichen et al. and Ramamoorthy et al. teaches the non-transitory computer-readable medium according to claim 16 above. Eichen et al. further teaches wherein the network identities of the IRS and the at least one communication address are associated with a service account (See ¶¶ [0046], [0049], Teaches that provisioning system 100 may link the received personal MDN and the newly assigned corporate MDN in IRS 120 at HSS 125 (block 630). Provisioning system 100 may additionally link the personal MDN and the newly assigned corporate MDN with one or more subscriber devices associated with the individual subscriber in IRS 120 at HSS 125. Provisioning system 100 may establish billing for the newly assigned corporate MDN (block 660). A billing system (not shown) may associate the newly assigned corporate MDN with the individual subscriber for purposes of maintaining billing records. Activity using the personal MDN may be billed to the individual subscriber, whereas activity using the corporate MDN may be billed to the corporate or business entity responsible for assigning the corporate MDN to the individual subscriber). 

As to claim 18, the combination of Eichen et al. and Ramamoorthy et al. teaches the non-transitory computer-readable medium according to claim 16 above. Eichen et al. further teaches wherein: the at least one communication address is associated with a service account (See ¶¶ [0046], [0049], Teaches that provisioning system 100 may link the received personal MDN and the newly assigned corporate MDN in IRS 120 at HSS 125 (block 630). Provisioning system 100 may additionally link the personal MDN and the newly assigned corporate MDN with one or more subscriber devices associated with the individual subscriber in IRS 120 at HSS 125. Provisioning system 100 may establish billing for the newly assigned corporate MDN (block 660). A billing system (not shown) may associate the newly assigned corporate MDN with the individual subscriber for purposes of maintaining billing records. Activity using the personal MDN may be billed to the individual subscriber, whereas activity using the corporate MDN may be billed to the corporate or business entity responsible for assigning the corporate MDN to the individual subscriber); 
and the service account is associated with the user device, as a first user device, and the service account is further associated with a second user device (See ¶¶ [0021], [0027] and claims 12 &16, Teaches that subsequent to linkage of personal MDN 105 and corporate MDN 110 in IRS 120, a UE 130-1 associated with subscriber 115, may power-up. UEs 130-1 and 130-2 may each include, for example, a telephone (land-line or mobile), a personal digital assistant (PDA), or a computer (e.g., tablet, desktop, palmtop, or laptop). UEs 130-1 and 130-2 may each execute a respective phone client 135-1 and 135-2 that may send/receive voice and/or video calls to/from network 205 and may send/receive SIP signaling messaging to/from the IMS network of network 205. Phone clients 135-1 and 135-2 (generically and individually referred to herein as “phone client 135”) may each maintain separate calling IDs, address books and voice mailboxes for each different MDN implicitly registered for a respective UE 130). 

As to claim 19, the combination of Eichen et al. and Ramamoorthy et al. teaches the non-transitory computer-readable medium according to claim 16 above. Eichen et al. further teaches wherein: the at least one communication address is associated with a service account (See ¶¶ [0046], [0049], Teaches that provisioning system 100 may link the received personal MDN and the newly assigned corporate MDN in IRS 120 at HSS 125 (block 630). Provisioning system 100 may additionally link the personal MDN and the newly assigned corporate MDN with one or more subscriber devices associated with the individual subscriber in IRS 120 at HSS 125. Provisioning system 100 may establish billing for the newly assigned corporate MDN (block 660). A billing system (not shown) may associate the newly assigned corporate MDN with the individual subscriber for purposes of maintaining billing records. Activity using the personal MDN may be billed to the individual subscriber, whereas activity using the corporate MDN may be billed to the corporate or business entity responsible for assigning the corporate MDN to the individual subscriber); 
(See ¶¶ [0021], [0027] and claims 12 &16, Teaches that subsequent to linkage of personal MDN 105 and corporate MDN 110 in IRS 120, a UE 130-1 associated with subscriber 115, may power-up. UEs 130-1 and 130-2 may each include, for example, a telephone (land-line or mobile), a personal digital assistant (PDA), or a computer (e.g., tablet, desktop, palmtop, or laptop). UEs 130-1 and 130-2 may each execute a respective phone client 135-1 and 135-2 that may send/receive voice and/or video calls to/from network 205 and may send/receive SIP signaling messaging to/from the IMS network of network 205. Phone clients 135-1 and 135-2 (generically and individually referred to herein as “phone client 135”) may each maintain separate calling IDs, address books and voice mailboxes for each different MDN implicitly registered for a respective UE 130). 

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eichen et al. (US 20140179309 A1) and Ramamoorthy et al. (US 20110202600 A1) and further in view of Ring et al. (US 20120033610 A1).

As to claim 5, the combination of Eichen et al. and Ramamoorthy et al. teaches the device according to claim 1 above. However, it does not expressly teach wherein: the at least one communication address in the subset is selected via a website; and network services associated with one of the at least one communication address are selected via the website.
(See ¶¶ [0031], Teaches that the rules on the database may be provisioned by the network, and can be edited or modified by a user of mobile device 101, either via a configuration manager application on mobile device 101, or any other interface (for instance a user account website). Ramamoorthy et al. (¶¶ [0147-[0148]) teaches that “In the illustration of FIG. 11, the user is provided with a list of profile options displayed in the user interface (UI) of the device 120 a, for example “Home” profile, “Work” profile and “Travel” profile. Currently the Active Profile of the device 120 a is set to “Home” profile. In FIG. 12, the user changes the Active Profile of the device from “Home” profile to “Work” profile by selecting the “Work” profile in the list provided in the User Interface (UI) of the device 120 a. The device 120 a sends a message signal to the Profile Registrar XDMS 510 for changing the Active Profile of the device 120 a. The command can be a XCAP PUT operation. The device id, the AOR and the Active Profile to be added is sent along with the message signal. The Profile Registrar XDMS 510 changes the Active Profile of the device 120 a to “Work” profile, in response to the received message. The updated “Work” profile is displayed as illustrated in FIG. 13.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ring et al.’s website for account management to select Ramamoorthy et al.’s active profiles).

One of ordinary skill in the art would have been motivated because it allows one to provide a simple and effective way to call processing for different contexts for a single user without using multiple devices (See Ring et al. ¶ [0007]).

As to claim 13, the combination of Eichen et al. and Ramamoorthy et al. teaches the method according to claim 9 above. However, it does not expressly teach wherein: the at least one communication address in the subset is selected via a website; and network services associated with one of the at least one communication address are selected via the website.
Ring et al., from analogous art, teaches wherein: the at least one communication address in the subset is selected via a website; and network services associated with one of the at least one communication address are selected via the website (See ¶¶ [0031], Teaches that the rules on the database may be provisioned by the network, and can be edited or modified by a user of mobile device 101, either via a configuration manager application on mobile device 101, or any other interface (for instance a user account website). Ramamoorthy et al. (¶¶ [0147-[0148]) teaches that “In the illustration of FIG. 11, the user is provided with a list of profile options displayed in the user interface (UI) of the device 120 a, for example “Home” profile, “Work” profile and “Travel” profile. Currently the Active Profile of the device 120 a is set to “Home” profile. In FIG. 12, the user changes the Active Profile of the device from “Home” profile to “Work” profile by selecting the “Work” profile in the list provided in the User Interface (UI) of the device 120 a. The device 120 a sends a message signal to the Profile Registrar XDMS 510 for changing the Active Profile of the device 120 a. The command can be a XCAP PUT operation. The device id, the AOR and the Active Profile to be added is sent along with the message signal. The Profile Registrar XDMS 510 changes the Active Profile of the device 120 a to “Work” profile, in response to the received message. The updated “Work” profile is displayed as illustrated in FIG. 13.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ring et al.’s website for account management to select Ramamoorthy et al.’s active profiles).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ring et al. into the combination of Eichen et al. and Ramamoorthy et al. to provide a simple and effective way to call processing for different contexts for a single user without using multiple devices.
One of ordinary skill in the art would have been motivated because it allows one to provide a simple and effective way to call processing for different contexts for a single user without using multiple devices (See Ring et al. ¶ [0007]).

As to claim 20, the combination of Eichen et al. and Ramamoorthy et al. teaches the non-transitory computer-readable medium according to claim 16 above. However, it does not expressly teach wherein: the at least one communication address in the subset is selected via a website; and network services associated with one of the at least one communication address are selected via the website.
Ring et al., from analogous art, teaches wherein: the at least one communication address in the subset is selected via a website; and network services associated with one of the at least one communication address are selected via the website (See ¶¶ [0031], Teaches that the rules on the database may be provisioned by the network, and can be edited or modified by a user of mobile device 101, either via a configuration manager application on mobile device 101, or any other interface (for instance a user account website). Ramamoorthy et al. (¶¶ [0147-[0148]) teaches that “In the illustration of FIG. 11, the user is provided with a list of profile options displayed in the user interface (UI) of the device 120 a, for example “Home” profile, “Work” profile and “Travel” profile. Currently the Active Profile of the device 120 a is set to “Home” profile. In FIG. 12, the user changes the Active Profile of the device from “Home” profile to “Work” profile by selecting the “Work” profile in the list provided in the User Interface (UI) of the device 120 a. The device 120 a sends a message signal to the Profile Registrar XDMS 510 for changing the Active Profile of the device 120 a. The command can be a XCAP PUT operation. The device id, the AOR and the Active Profile to be added is sent along with the message signal. The Profile Registrar XDMS 510 changes the Active Profile of the device 120 a to “Work” profile, in response to the received message. The updated “Work” profile is displayed as illustrated in FIG. 13.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ring et al.’s website for account management to select Ramamoorthy et al.’s active profiles).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ring et al. into the combination of Eichen et al. and Ramamoorthy et al. to provide a simple and effective way to call processing for different contexts for a single user without using multiple devices.
One of ordinary skill in the art would have been motivated because it allows one to provide a simple and effective way to call processing for different contexts for a single user without using multiple devices (See Ring et al. ¶ [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MARTINEZ et al. (US 20150312281 A1) teaches according the present invention there may be provided a method of determining which user device (UD) of a plurality of user devices should receive a Session Initiation Protocol, SIP, request (RQ) for a communication service on a telecommunications system, the system comprising: a plurality of user devices (UD) adapted to run a communication service; an application server (AS) in communication with the plurality of user devices on which there is comprised a registry of the plurality of user devices (UD), the registry comprising 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        09/18/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454